Title: To Thomas Jefferson from James Blair, 27 August 1801
From: Blair, James
To: Jefferson, Thomas


Dear Sir
Vermont, Jerico Augt. 27th. 1801
As Names and titles is but Empty sounds to a philosipher and he whos soul is naturaly great for in my opinion there is no name so great as man—for we find by record that he that was Posesed of all the arts of friendship and love did not assume The name but only the son of Man and as a desendent of That root I shall adress you—
Sir About eight years ago I began to be Distrustfull of myself my fathers and bretherin respecting what we beleived and the more I tryed to find the cause of my distrust the more confirmed I was that there was a deception some where. and this naturaly led me to the acount given of a Saviour. and my own feelings with all the visable evidence that I could find in the world gave this acount the lie. and here I was in a strait between two for I found myself with all created nature in a State of imperfection and that it was imposable for any being or thing to Judge what was right as what was wrong where imperfection had the rule. And my anxiety increased—I wanted a certainty for an uncertainty But these agitations increased dayly and produced the result that the acount peradventer might be true. as it began to be reasonable to me if it was a perfect rule that it was imposable for imperfection to understand or beleive it. I therefore imbraced it in contridiction to every impulse of natural reason; and Was not long in suspence after entering upon this Determination for I found every suggesion, and every thought raryfied and brightened. and an internal war that comenced confirmed me that I had enterd in at the straight gate. But the greatness of the sience was too powerfull for me. I therefore was some times in hopes some times in Dispair and in this way I continued for the space of two years through manyfold trials which is not uterable. when it terminated in the result of the acount given of a Saviour being true. and this Discovery turned every thing that was practised by mankind in all shapes and places into the abomination of Desolation spoaken of by him standing where it ought not. pretty soon after this I saw a publication in the news paper by Cornelious Davis of New York and Editor of the theological magazine. that he would receive and publish impartialy all candid esays of every religious Denomination and that every mater would be thankfully received. And I had not foresight enough at that time to perceive that I was not comprehended in that Declaration. I therefore imbraced it as a door opened to me that I might expose my Discoverys to public view. But To my greate Disapointment I found the door to shut whenever I apeared in sight. for after writing the result of my discoverys I sent The esays to New York. But the editor after perusal hesitated and Called for the advice of his orthodox friends who all with one consent Agreed that the esays ware candedly and injeniously written but they ware hetrodox. therefore could not be admited into the magazine, Altho both these names ware excluded by the publication. and I should not have known what had Become of the esays had it not been for as I supose one of the council who posesed a firm and liberal spirit who by way of letter to his friend on free Discussion made the Above Statements in the third. no. & 2d vol. of that magazine under the Name of Menander. I then used my indevour to obtain the esays from mr. Davis but never could. and about this time the Sedition Law Under the late administration came in force and as I expected that an undue advantage would be taken by it I therefore posponed trying to have it published untill March last when I Sent the esays to mr. Smith Editor of the national Inteligencer with this advice that after perusal if he found any thing in them worthy of public Discussion to publish it in any way he chose. if not to send it imediately back to me I waited a reasonable time but no answer which made me feel uneasy and impatient whereupon I wrote him an other letter Stating to him my uneaseyness and Desiaring him to send them as soon as he receivd that information if he was not going to publish them. and as soon As transmission could be had both ways I received them. and in the Corse of time that mr. Smith had them their was a printer set up his business not far from this place. and from some feeble incouragement I expected to be able to have it printed there but when it came to the test I found my confidence was misplaced however the Editor was willing to print it if I would pay him and the amount for the Number of Coppys that he was willing to print was more than I was able to pay. but I made him aproposal on which I have receivd. no answer. and know not wheather he intends printing them or not. mr Smiths Delicacy with respect to the station that he fills was the only reason that he Did not publish it. for I beleive his modesty would Suffer insult rather than give offence. now sir as an elder and father I requaist your fostering care and this is my petetion that my Discovery may be brought onto the publick Stage eposed and Defended that the merits of it may be asertained. and if the evidence Given Show that it is not worthy of cultivation then let it sink into oblivion. But if no such evidence can be produced then let it have that place It merits and that confidence that it deserves in society. but I am fully aware of the Dificulty that atends its having aplace for the gender of this Science stands in all places exactly in opesition to the suggesions and Persutes of human reson. therefore the mind long habituated to a different way of thinking, is not prepaired to receive it and the essence is lost before it even gets into an embryo state. and no idea can be Drawn of its shape or figure. people in speaking of me. some say he is fancysick. others he is an Anarch. others if he is not right there is no Right. and I am of opinion, sir, when you come to read the esays and compair them with the standard that the Saviour gave to mankind to walk by and then look at the traditions and persutes of mankind and you would Doubt of its being safe to publish it. yea I know if it is published that my life is in Jepherdy. for so far as the Divel has power to influence the minde. which I beleive will Go so far as to think that in taking my life they will do God service. but my life is a willing and a living Sacrifice for I am confident that the way must be prepaired by some one of the race of Adam in the way the Saviour has pointed out. and if it falls to my lot I chearfuly under take it altho it is asevair trial to human nature now Sir, Grant me my requaist, and hesitate not at my petetion. and your Servant will ever pray to the sarcher of all hearts that you may be directed in the paths of virtue and truth. that you may be able to conduct wisely in the midst of an imperfect people—After the perusal of this as it is altho I feel confident you would excuse the blundering manner in which it is wrote if I had time to explain it if you have adesiar to see the esays I think by aplying to the Editor above mentioned at washington city who from existing circumstances has preserved acoppy in his own hands. if not if you will signify it to me I will imediately send them printed or unprinted. and if your condesestion will give an answer to this I shall think myself happy.
From your obediant Sert.,
James Blair.
